Title: From Thomas Jefferson to Richard Cutts, 20 June 1804
From: Jefferson, Thomas
To: Cutts, Richard


          
            Dear Sir
            Washington June 20. 04.
          
          I have in my house at Monticello a skylight which I would wish to cover with a single sheet of glass. this must be of 4. feet diameter at the least, but would be still better at 5 feet 6. Inches. I do not know that such a sheet can be cast at all, but if it can, it is only to be had at a glass house on being specially bespoke. I understand there is a glass house at Boston or in it’s vicinity, & having little acquaintance there I have taken the liberty of troubling you, in the hope you would be so kind as to undertake this little commission for me, by ordering two such plates, if they can cast them. the packing should be most particular, and I would avoid in that no expence which bore any proportion to the object: to be forwarded when packed to me to the care of Gibson & Jefferson, Richmond, who will pay freight &c. & forward them to Monticello. the cost of the sheets, packing &c shall be remitted to you by return of the post which brings me information. I do not know whether the plate can be cast without the bull’s eye as well as with. if it can, it would be preferable. the thicker the sheet the stronger, but I believe the more liable also to be broken by frost: but of this the glassmen are the best judges.
          Mr. and mrs Madison were well yesterday. be so good as to present my respectful compliments to mrs Cutts and to accept yourself my salutations & assurances of great esteem.
          
            Th: Jefferson
          
        